Name: COMMISSION REGULATION (EC) No 595/97 of 3 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 4. 4. 97 EN Official Journal of the European Communities No L 89/ 19 COMMISSION REGULATION (EC) No 595197 of 3 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 4 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 89/20 EN Official Journal of the European Communities 4. 4 . 97 ANNEX to the Commission Regulation of 3 April 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 20 052 93,9 204 80,0 212 107,0 624 156,1 999 109,3 0709 90 75 052 97,3 204 66,2 999 81,8 0805 10 11 , 0805 10 15, 0805 10 19 052 42,3 204 46,6 212 62,8 220 30,2 448 24,0 456 26,6 600 55,6 624 49,9 625 40,6 999 42,1 0808 10 61 , 0808 10 63, 0808 10 69 060 54,9 388 94,4 400 93,7 404 102,6 508 81,0 512 76,9 524 76,8 528 80,7 804 115,5 999 86,3 0808 20 37 052 119,8 388 73,5 512 75,7 528 77,7 l 999 86,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.